Cite as 2014 Ark. App. 714

                  ARKANSAS COURT OF APPEALS
                                         DIVISION III
                                         No. CR-14-53


ALFONZO GREEN                                       Opinion Delivered   December 17, 2014
                                 APPELLANT
                                                    APPEAL FROM THE CRITTENDEN
V.                                                  COUNTY CIRCUIT COURT
                                                    [NO. CR-2011-1016]

STATE OF ARKANSAS                                   HONORABLE RALPH WILSON, JR.,
                                   APPELLEE         JUDGE

                                                    AFFIRMED; MOTION GRANTED



                                 RITA W. GRUBER, Judge

       Appellant Alfonzo Green entered a plea of guilty to aggravated assault and was

sentenced to twenty-four months’ probation on January 5, 2012. The State filed a petition

to revoke appellant’s probation on September 10, 2012, alleging that he violated the

conditions thereof by failing to pay fines, costs, and fees; failing to report to probation; failing

to pay probation fees; failing to notify sheriff and probation officer of current address and

employment; and possessing and using marijuana. After a hearing, the trial court found that

appellant had violated the conditions of his probation, finding that he had violated all of the

alleged grounds except failing to notify, and sentenced him to twenty-four months’

imprisonment followed by thirty-six months’ suspended imposition of sentence.

       Pursuant to Arkansas Supreme Court Rule 4-3(k) and Anders v. California, 386 U.S.
738 (1967), appellant’s counsel has filed a motion to withdraw, stating that there is no merit

to an appeal. The motion is accompanied by an abstract and addendum of the proceedings
                                 Cite as 2014 Ark. App. 714

below, including all objections and motions decided adversely to appellant, and a brief in

which counsel explains why there is nothing in the record that would support an appeal. The

clerk of this court served appellant with a copy of counsel’s brief and notified him of his right

to file a pro se statement of points for reversal within thirty days. Appellant has filed no pro

se points.

       From our review of the record and the brief presented to us, we find compliance with

Rule 4-3(k) and that there is no merit to an appeal. Accordingly, we affirm the order of

revocation and grant defense counsel’s motion to withdraw.

       Affirmed; motion granted.

       GLOVER and BROWN, JJ., agree.

       Robert M. “Robby” Golden, for appellant.

       No response.




                                               2